Title: Patrick Gibson to Thomas Jefferson, 11 December 1817
From: Gibson, Patrick
To: Jefferson, Thomas


                    
                        Sir
                        Richmond 
              11th Decr 1817
                    
                    I wrote to you on the 10th ulto and have since then sold 96 bls: of your flour to Robt K: Jones at $8¾ Cash, which is all I have received subsequent to my last letter—I hand you inclosed two notes for renewal which be pleased to return at your convenience—With much respect I am
                    
                        Your obt Servt
                        Patrick Gibson
                    
                